To compel the clerk to countersign an order in favor of relators, for the construction of a bridge.
Denied October 27, 1885.
The lowest bidder declined to give the required security and the next higher bidder consenting, a contract was entered into by the commissioner with relators, who had not submitted a bid.
Held, that the commissioner had no authority to let jobs for which the statute requires sealed proposals, to persons who did not make such proposals and at a time subsequent to the opening of the bids.